Citation Nr: 9911400	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  92-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of to the lumbar segment of the spine with a 
compression fracture at L-3, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
October 1987.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Cleveland, Ohio.  This decision denied 
entitlement to an increased evaluation; it also denied 
entitlement to an earlier effective date for the granting of 
a 20 percent disability rating for the veteran's back 
condition.  The veteran then appealed to the Board for 
review.

In June 1994, the Board issued a decision on both of these 
issues.  Specifically, the Board held that the evidence did 
not support an evaluation in excess of 20 percent for the 
residuals of a fracture to the lumbar segment of the spine 
with a compression fracture at L-3.  The Board also denied 
entitlement to an earlier effective date.  Upon receiving 
notification of the Board's decision, the veteran appealed to 
the then United States Court of Veterans Appeals [now known 
as the United States Court of Appeals for Veterans Claims], 
and hereinafter known as the Court.  

In November 1996, Court issued [redacted].  Per that decision, 
the issue of entitlement to an increased evaluation was 
remanded for the purpose of obtaining additional medical 
information.  The issue of entitlement to an earlier effective 
date was affirmed by the Court.   

The veteran was notified of the above decision, and he 
appealed to the United States Court of Appeals for the 
Federal Circuit.  In [redacted], the U.S. Court of Appeals for 
the Federal Circuit affirmed the U.S. Court of Veterans Appeals 
decision (i.e., it affirmed the affirmation of the Board's decision).  
The veteran then submitted a Petition for Writ of Certiorari to 
the United States Supreme Court.  The Supreme Court of the 
United States, in [redacted], 
denied the veteran's Petition for Writ of Certiorari, and 
thus, in essence, affirmed the Board's decision concerning 
the denial of an earlier effective date.  The claim has now 
been returned to the Board.


REMAND

As noted above, the United States Court of Appeals for 
Veterans Claims, in [redacted], vacated and remanded the Board's 
decision that denied the veteran's request for an increased rating 
for his back disability.   In their decision, the Court stated that 
medical records that might have been relevant to the 
veteran's claim were not obtained by Board, but they should 
have.  Therefore, the claim is remanded back to the RO for 
additional development.

Additionally, during the course of the veteran's appeal, the 
Court promulgated the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the Court determined that when a 
veteran's disability is classified under a diagnostic code 
that includes limitation of motion, the VA must address the 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to pain.  Furthermore, the Court concluded that:

	. . . section 4.40 provides that 
"[i]t is essential that the [rating] 
examination . . . adequately portray the 
. . . functional loss."  (Emphasis by 
the Court).  Accordingly, because DC 5201 
provides for a rating solely on the basis 
of loss of range of motion, "[t]he Court 
holds that DC 5201 does not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
[avoidance of pyramiding] does not forbid 
consideration of a higher rating based on 
a greater limitation of motion due to 
pain on use including during flare-ups."  
The Court also holds that DC 5201 does 
not subsume 38 C.F.R. § 4.45.  

Here, the Court notes that the appellant 
has testified under oath that his arm 
becomes painful on use during the winter 
months and causes him to miss work, and 
there is medical evidence that his 
shoulder condition will flare up at 
times.  The April 1990 VA examination 
relied upon by the Board in denying the 
appellant's claim for an increased rating 
for his left shoulder disability, 
however, merely recorded the range of 
motion at that time, and did not indicate 
consideration of the factors cited in 
section 4.40, and required by section 
4.40 to be considered and portrayed in 
the rating examination, as to functional 
loss on use or due to flare-ups.  
Consequently, the Court concludes that 
the case must be remanded for the Board 
to obtain a new medical examination which 
complies with the requirements of section 
4.40, and the medical examiner must be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the arm 
is used repeatedly over a period of time.  
"Because DC 5201 provides for a rating 
solely on the basis of loss of range of 
motion, these determinations should, if 
feasible, be 'portray[ed]' (§ 4.40) in 
terms of the degree of additional range-
of-motion loss due to pain on use or 
during flare-ups."

In the appeal before us, the veteran's back disability is 
classified under limitation of motion.  Moreover, the veteran 
has claimed that this disability induces pain and discomfort.  
Therefore, based on the instructions given by the Court in 
DeLuca, the RO must discuss the effect of pain on the 
veteran's disability.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran for the 
names and addresses of all physicians who 
have treated him for his back disability 
since October 1987, and the RO should 
obtain and associate with the claims 
folder all treatment records of the 
veteran from such health care providers.  
Of interest are the records of Dr. Gary 
Whitacre and those used by the U.S. 
Postal Service used to deny the veteran a 
job with the Post Office.  Additionally, 
any progress notes, special studies, x-
ray films, laboratory tests, and 
technicians' reports of the veteran's 
treatment and diagnoses should also be 
obtained.  If no records exist, it should 
be so noted in the record on appeal.

2.  The RO should schedule the veteran 
for an orthopaedic examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report.  [It is 
recommended that x-ray films of the 
veteran's lumbar segment of the spine be 
accomplished.]  The RO should request 
that the examining orthopaedist and the 
radiologist render diagnoses of all 
current pathology of the back found to be 
present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the lumbar 
segment of the spine.  Specifically, the 
examiner should provide complete and 
detailed answers in the examination 
report to the following questions, which 
are directed toward matters expressly for 
consideration under 38 C.F.R. §§ 4.40 and 
4.45 (1998).  In responding to the 
following questions, it is requested that 
the examiner comment on the disability 
resulting from the residuals of the 
service-connected injury.

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the lumbar segment of the 
spine with normal excursion, strength, 
speed, coordination, and endurance?  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, along with 
the functional loss, with respect to all 
of these elements.  See 38 C.F.R. § 4.40 
(1998).  

(b)  Is any functional loss of the lumbar 
segment of the spine resulting from the 
residuals of a compression fracture at L-
3 and, if so, is any functional loss due 
to pain, supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion?  See 
38 C.F.R. § 4.40 (1998).
 
(c)  Is there any evidence of disuse of 
the lumbar segment of the spine and, if 
so, what is the nature of that evidence, 
e.g., atrophy, the condition of the skin, 
absence of normal callosity or the like?  
See 38 C.F.R. § 4.40 (1998).
 
(d)  Is there less movement than normal 
in the lumbar segment of the spine and, 
if so, is it due to crepitus, ankylosis, 
limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, a 
combination of some or all of these, or 
some other cause?  See 38 C.F.R. § 4.45 
(1998).
 
(e)  Is there weakened movement of the 
lower back and, if so, is it due to 
muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, some combination of some or all 
of these, or some other cause?  See 38 
C.F.R. § 4.45 (1998).
 
(f)  Is there evidence of excess 
fatigability of the lower back and, if 
so, is this the result of the service-
connected fracture residuals?  See 38 
C.F.R. § 4.45 (1998).
 
(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the lower 
back and, if so, is this the result of 
pain?  See 38 C.F.R. § 4.45 (1998).
 
(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the lumbar segment of the 
spine and, if so, is this the result of 
the service-connected injury?  See 38 
C.F.R. § 4.45 (1998).
 
(i)  Does the veteran have post-traumatic 
arthritis at the site of the in-service 
fracture?  If so, is any arthritis of the 
veteran's lumbar segment of the spine 
attributable to, or a residual of, his 
inservice fracture?
 
The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).
 
Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

  [redacted], was withdrawn after being vacated November 22, 1996.  
  See also [redacted].
  Although the veteran's accredited representative, Mr. M. G. Bargmann, of the Disabled American Veterans, 
has written that the veteran's disability has been rated as 30 percent disabling, Mr. Bargmann is incorrect.  
The veteran's back disability is only rated as 20 percent disabling.


